ORDER
HARRY G. PARKIN of ROBBINSVILLE, who was admitted to the bar of this State in 1972, having been found guilty in the United States District Court for the District of New Jersey of twelve counts of mail fraud, (18 U.S.C.A. §§ 1341,1346 and 2) and one count of attempted extortion (18 U.S.C.A. § 1951(a) and 2), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), HARRY G. PARKIN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that HARRY G. PARKIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that HARRY G. PARKIN comply with Rule 1:20-20 dealing with suspended attorneys.